FILED IN COURT OF APPEALS
                                                                12th Cojnipt Appeais District




                                                                                         FILE COPY
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




12/18/2015                                                     COANo. 12-13-00374-CR
SUTHERLIN, JOHNNY PAUL             Tr. Ct. No. 31228                                            PD-0959-15


Pursuant to Rule 69.4(a) T.R.A.P., the record is returned to the court of appeals.
                                                                                  Abel Acosta, Clerk

                              12TH COURT OF APPEALS CLERK
                              PAM ESTES
                              1517 W. FRONT, ROOM 354
                              TYLER, TX 75701
                              * DELIVERED VIA E-MAIL *